Allowable Subject Matter
Claims 1-23 are allowed.
An Examiner's statement of reasons for allowance is provided as follows.
As to claims 1, 13, and 21, the prior art of record fails to teach or suggest, either alone or in combination “device for handheld operation, the device comprising: a touchscreen; a processor; and a memory, wherein said memory contains instructions, which when executed by said processor cause the device to: detect at least one of i) a particular change in orientation of the device or ii) a particular motion of the device; in response to detecting |) the particular change in orientation of the device or ii) the particular motion of the device, determine one or more displayed user interface (Ul) elements which a user of the device is likely to touch, wherein each one of the one or more displayed Ul elements is associated with an action, and further wherein the determination of the one or more displayed Ul elements which the user of the device is likely to touch is based on a touch pattern that indicates at least: i) a first probability that a user touches a first position on, or first region of, the touchscreen and ii) a second probability that a user touches a second position on, or second region of, the touchscreen; and perform, for at least one of the one or more UI elements which the user of the device is likely to touch, the action associated with the at least one of the one or more Ul elements.” as claimed (emphasis added). 
The dependent claims are also allowed for the same reasons. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably Application/Control Number: 16/869,834 Page 3 Art Unit: 2628 accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/           Primary Examiner, Art Unit 2628